                 IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


GARY ZIERKE,

           Petitioner,

v.                                            Civil Action No. 5:18CV155
                                                                 (STAMP)
JENNIFER SAAD,

           Respondent.


                      MEMORANDUM OPINION AND ORDER
                   AFFIRMING AND ADOPTING REPORT AND
                  RECOMMENDATION OF MAGISTRATE JUDGE

                         I.   Procedural History

     The   pro   se1   petitioner,   Gary   Zierke   (“Zierke”),   filed   a

petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241.

ECF No. 1. Petitioner is a federal inmate formerly incarcerated at

FCI Gilmer in Glenville, West Virginia, and now housed at U.S.P.

Hazelton in Bruceton Mills, West Virginia.              In his petition,

petitioner challenges the validity of his conviction and sentence

from the United States District Court for the District of Nebraska.

ECF No. 1.     The petitioner asserts that his conviction should be

set aside and further alleges that his sentence is no longer valid.

Id. at 5. For relief, petitioner requests a “show cause order from

the government,” that the closing arguments of his trial be




     1
      “Pro se” describes a person who represents himself in a court
proceeding without the assistance of a lawyer. Black’s Law
Dictionary 1416 (10th ed. 2014).
ordered,    a   “transfer    to    U.S.   District     Court   for   evidentiary

hearing,” and to appoint counsel.              Id. at 9.

        The action was referred to United States Magistrate Judge

James P. Mazzone for initial review and report and recommendation

pursuant to Local Rule of Prisoner Litigation Procedure 2.                    The

magistrate judge filed a report and recommendation recommending

that petition be denied and dismissed without prejudice.                      ECF

No. 11.     The magistrate judge informed the petitioner that if he

objected to any portion of the report and recommendation, he was

required to file specific written objections within 14 days after

being served with a copy of the report and recommendation.                    The

petitioner then filed untimely objections.               ECF No. 13.

        For the reasons that follow, this Court finds that the report

and recommendation of the magistrate judge should be adopted in its

entirety.

                             II.    Applicable Law

        Under 28 U.S.C. § 636(b)(1)(C), this Court must conduct a de

novo review of any portion of the magistrate judge’s recommendation

to which an objection is timely made.                 As to those findings to

which     timely   objections      were       not   filed,   all   findings   and

recommendations will be upheld unless they are “clearly erroneous

or contrary to law.”        28 U.S.C. § 636(b)(1)(A).




                                          2
                             III.        Discussion

      Because the petitioner filed untimely objections to the report

and   recommendation,      all    findings         and    recommendations     of    the

magistrate judge will be upheld unless they are “clearly erroneous

or contrary to law.” Upon review of the report and recommendation,

this Court finds no clear error in the determinations of the

magistrate judge and thus upholds his recommendation to deny the

petition and dismiss the petition without prejudice.

      As stated above, this Court finds that although the petitioner

did   file    objections    to     the     magistrate        judge’s      report    and

recommendation, the objections were not timely filed. In reviewing

the record, this Court finds that the service of the magistrate

judge’s report and recommendation was accepted on June 26, 2019.

ECF No. 12.      Petitioner’s objections were filed on July 15, 2019.

ECF No. 13.      Thus, the petitioner’s objections are untimely.

      However, this Court additionally notes that even if the

petitioner had timely filed his proposed objections to the report

and recommendation, it would not impact this Court’s decision.                      In

considering      petitioner’s     untimely         objections   under     a   de   novo

review,   this    Court   finds    that       to    the   extent   that    Zierke    is

challenging his conviction, even if he satisfied the first and

third elements of Jones2, the crimes for which he was convicted

remain criminal offenses, and therefore, he cannot satisfy the


      2
       In re Jones, 226 F.3d 328, 333–34 (4th Cir. 2000).

                                          3
second    element   of   Jones.    Further,      because    petitioner     is

challenging his sentence in a § 2241, he must meet all four prongs

of the test established in United States v. Wheeler, 886 F.3d 415

(4th Cir. 2018), for this Court to have jurisdiction to hear his

challenge on the merits.      In his recommendation, the magistrate

judge correctly found that the petitioner fails to meet the fourth

prong of the Wheeler test which requires a showing that due to a

retroactive change in the law, his sentence now presents an error

sufficiently grave to be deemed a fundamental defect.              Lester v.

Flournoy, 909 F.3d 708, 715 (4th Cir. 2018).

     In petitioner’s untimely objections to the magistrate judge’s

report and recommendation, the petitioner generally objects to the

magistrate judge’s analysis of Wheeler, and ultimately reiterates

his previous argument relying on McCoy v. Louisiana, 136 S. Ct. 821

(2018), in stating that this Court has jurisdiction under the

savings clause.     ECF No. 13 at 2.      Further, Zierke restates his

assertion that he was sentenced to an illegal sentence and must be

re-sentenced.   Id. at 3.

     To   address   these   objections,   this   Court     finds   that   the

magistrate judge expressly noted that because the requirements of

the savings clause are jurisdictional, a § 2241 petitioner relying

on the § 2255(e) savings clause must meet the Jones test (if

challenging the legality of his conviction) or the Wheeler test (if

challenging the legality of his sentence) for the court to have


                                   4
subject-matter      jurisdiction   to    evaluate     the   merits   of    the

petitioner’s claims.     Wheeler, 886 F.3d at 423–26.

     In Wheeler, the United States Court of Appeals for the Fourth

Circuit concluded that § 2255(e) provides “an avenue for prisoners

to test the legality of their sentences pursuant to § 2241, and

Jones is applicable to fundamental sentencing errors, as well as

undermined convictions.”       Id. at 428.   When contesting a sentence

through a petition filed under § 2241, a petitioner still must meet

the savings clause of § 2255.        In the Fourth Circuit, § 2255 is

deemed to be “inadequate and ineffective” to test the legality of

a sentence only when all four of the following conditions are

satisfied:

     (1) at the time of sentencing, settled law of this
     circuit or the Supreme Court established the legality of
     the sentence;
     (2) subsequent to the prisoner’s direct appeal and first
     § 2255 motion, the aforementioned settled substantive law
     changed and was deemed to apply retroactively on
     collateral review;
     (3) the prisoner is unable to meet the gatekeeping
     provisions of § 2255(h)(2) for second or successive
     motions; and
     (4) due to this retroactive change, the sentence now
     presents an error sufficiently grave to be deemed a
     fundamental defect.

Wheeler, supra, at 429.

     The   Fourth    Circuit   further    specified    that   a   change    of

substantive law within the Circuit, not solely in the Supreme

Court, would be sufficient to satisfy the second prong of the

four-part test established in Wheeler.        Id.


                                     5
      On de novo review, this Court finds that petitioner fails to

meet the fourth prong of Wheeler and notes that, contrary to

petitioner’s argument, because Zierke was sentenced under the

post-Booker3, advisory Guidelines, regardless of whether this was

a misapplication of those guidelines, the law in this Circuit makes

clear that he cannot satisfy the fourth Wheeler             prong, and,

therefore, fails to satisfy the § 2255(e) savings clause.

      As to petitioner’s remaining objections, this Court finds that

petitioner fails to make specific objections to the report and

recommendation, and that this Court has conducted an appropriate de

novo review.

      Upon de novo review of the petitioner’s argument, the report

and   recommendation,   and    in   considering   petitioner’s   untimely

objections, this Court finds that because petitioner cannot satisfy

the savings clause of § 2255(e) under Wheeler, his claim may not be

considered under § 2241, and this Court is without jurisdiction to

consider his petition.        Thus, this Court upholds the magistrate

judge’s recommendation and overrules the petitioner’s untimely

objections.




      3
       United States v. Booker, 543 U.S. 220, 125 S. Ct. 738 (2005).

                                     6
                         IV.    Conclusion

     For the reasons discussed above, the report and recommendation

of the magistrate judge (ECF No. 11) is hereby AFFIRMED and ADOPTED

in its entirety.   Accordingly, petitioner’s petition for writ of

habeas corpus under 28 U.S.C. § 2241 (ECF No. 1) is DENIED, and the

petitioner’s untimely objections (ECF No. 13) are OVERRULED.

     It is further ORDERED that this case be DISMISSED WITHOUT

PREJUDICE and STRICKEN from the active docket of this Court.

     This Court finds that the petitioner was properly advised by

the magistrate judge that failure to timely object to the report

and recommendation in this action would result in a waiver of

appellate rights. Because the petitioner has failed to file timely

objections, he has waived his right to seek appellate review of

this matter. See Wright v. Collins, 766 F.2d 841, 844-45 (4th Cir.

1985).

     IT IS SO ORDERED.

     The Clerk is DIRECTED to transmit a copy of this memorandum

opinion and order to counsel of record herein and to the pro se

petitioner by certified mail.    Pursuant to Federal Rule of Civil

Procedure 58, the Clerk is DIRECTED to enter judgment on this

matter.




                                  7
DATED:   July 30, 2019



                         /s/ Frederick P. Stamp, Jr.
                         FREDERICK P. STAMP, JR.
                         UNITED STATES DISTRICT JUDGE




                           8
